186 S.W.3d 284 (2005)
STATE of Missouri, Respondent,
v.
Ricky RAY, Appellant.
No. ED 85566.
Missouri Court of Appeals, Eastern District, Division Two.
October 11, 2005.
Motion for Rehearing and/or Transfer Denied November 21, 2005.
Application for Transfer Denied April 11, 2006.
Ellen H. Flottman, Columbia, MO, for Appellant.
Deborah Daniels, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 21, 2005.

ORDER
PER CURIAM.
Ricky E. Ray (hereinafter, "Defendant") appeals from the trial court's judgment sentencing him to life imprisonment without the possibility of parole after a jury convicted him of murder in the first degree, Section 565.020 RSMo (2000). Defendant raises one point on appeal, claiming the trial court abused its discretion in failing to grant a mistrial in response to the State's withholding of a witness's statement which inculpated Defendant.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no abuse of discretion in the trial court's refusal to grant a mistrial. State v. Wallace, 43 S.W.3d 398, 402 (Mo. App. E.D.2001). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).